Exhibit 10.2

 

COMMERCIAL DEED OF LEASE

 

This Lease (the “Lease”) is entered into by and between Corinth Investments, LLC
with an address of 7392 Ironwood Lane: Warrenton, Virginia 20186 (“Landlord”),
and Millennium Bank with an address of 1601 Washington Plaza, Reston, Va. 20190
(“Tenant”).

 

In consideration of the mutual covenants contained herein and other valuable
consideration received, and with the intent to be legally bound, Landlord and
Tenant agree as follows:

 

1. PREMISES. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the premises located at 11 Main Street; Warrenton, Virginia Suite A
(the “Premises”) in the property with land and improvements known as the former
Stable Door (the “Building”). The leased Premises shall be all of the property
and improvements as shown on the attached copy of a floor plan (Exhibit A) and
containing approximately three thousand two hundred and nineteen (3,219) gross
leaseable square feet. This Lease is subject to the completion of the
improvements described in Paragraph 38.

 

2. INITIAL TERM. The term of this Lease will be for five (5) years commencing on
the date the Landlord/Tenant receives O.P. (occupancy permit) from the Town of
Warrenton but no later than April 1 , 2004 (“Commencement Date”) and ending at
midnight sixty (60) months from the Commencement Date unless sooner terminated
according to the provisions hereof.

 

3. RENT. Tenant agrees to pay to Landlord, without any deduction or set off, a
total rent of Two Hundred Seventy Three Thousand Four Hundred Forty One Dollars
and 70/100 ($273,441.70) payable as follows:

 

Year 1:

   12 monthly payments of $4,292.00 each

Year 2:

   12 monthly payments of $4,420.76 each

Year 3:

   12 monthly payments of $4,553.38 each

Year 4:

   12 monthly payments of $4,689.98 each

Year 5:

   12 monthly payments of $4,830.68 each

 

All monthly rental amounts shall be paid in advance, on the first day of each
month during the term of this Lease. Rent shall be paid to Landlord or at such
other address as Landlord may specify in writing to Tenant. Time is of the
essence in this Lease.

 

3A. RENTAL EXTENSION: Tenant will have the option to extend this lease for an
additional five (5) three (3) year periods “Renewal Period(s)”. The rental
amount for each year during the Renewal Period(s) will be increased by three
percent (3%) more than the previous year’s rent; the first year’s rent of the
first renewal period shall be three percent (3%) more than the last year’s rent
of the initial term.

 

Tenant must notify Landlord in writing six (6) months prior to the expiration of
the Initial Term or Renewal Period of Tenant’s intent to renew the Lease.

 

4. SECURITY DEPOSIT. Upon the execution of this Lease, Tenant shall pay to
Landlord a security deposit in the amount of Twenty Five Thousand and
00/100($25,000.00); said security deposit shall be in the form of an irrevocable
letter of credit. The security deposit may be used to reimburse Landlord for all
costs and expenses incurred due to Tenant’s breach of any covenant, term or
condition of this Lease. Landlord may use the security deposit to repair any
damage to the Premises caused by Tenant or others who are Tenant’s employees,
agents or customers, and to clean the Premises upon termination of this Lease.
Should any amount be so used, Tenant agrees to restore the security deposit to
its original amount. The security deposit shall be held and applied as provided
by the laws of Virginia. If Tenant elects to exercise his option to renew this
lease, then, at the time of the renewal notification, Tenant shall have the
right to reduce said irrevocable letter of credit to be equal to one (1) month’s
rent for the security deposit.

 

1



--------------------------------------------------------------------------------

If Tenant fully performs its obligations hereunder, the security deposit, or
balance, shall promptly be returned to Tenant within 14 days after the
termination of this Lease.

 

5. UTILITIES & COMMON AREA MAINTENANCE. Landlord will be responsible for the
trash removal and the upkeep of all the common area spaces in the Building
including the shared bathroom as shown on Exhibit A. Landlord will be
responsible for maintenance of all HVAC and electrical infrastructure in
Building but outside and not including Premises. Tenant will be responsible for
all gas, electric and water/sewer (direct or pro rata based on Tenant's leased
area in Building) and telephone service as well as any hook-up/connection fees
associated with these services.

 

6. LATE CHARGES. If Tenant fails to pay any installment of rent or any other
amount due hereunder within ten (10) days of the date the same is due, Tenant
shall pay Landlord a late payment charge equal to five percent (5%) of the
overdue amounts.

 

7. USE. Tenant shall use the Premises solely as a banking facility and for
activities incidental thereto. Tenant may not use the Premises for any other
purpose without obtaining the prior written consent of Landlord.

 

8. REAL ESTATE TAXES. Landlord will pay all real estate taxes, ordinary and
special assessments and other governmental charges levied on the real estate or
which would become a lien upon the Premises.

 

9. PERSONAL PROPERTY TAXES. Tenant shall pay and discharge when due all taxes,
assessments and other governmental charges, if any, levied on or attributable to
personal property or improvements of Tenant located upon the Premises, or
Tenant’s use of the Premises.

 

10. LIABILITY INSURANCE. During the term of this Lease and any extension or
renewal, Tenant shall maintain, at its sole expense, public liability and
property damage insurance with respect to the Premises with such company as may
be acceptable to Landlord. Such policy shall have limits for personal injury of
at least One Million Dollars ($1,000,000.00) with respect to one person, and at
least One Million Dollars ($1,000,000.00) per person with respect to more than
one person in any one occurrence, and at least $100,000.00 for property damage.
Such policy shall name Landlord and Tenant as the insured, as their interests
may appear, and shall provide that the insurer may not change or cancel such
insurance without giving 21 days prior written notice to Landlord. Tenant shall
furnish Landlord with a copy of such policy or a certificate of insurance upon
Landlord’s request.

 

11. MAINTENANCE AND CONDITION. Tenant shall not permit trash, garbage, refuse
and waste to accumulate upon the Premises, nor so as to make the exterior
thereof unsightly, but all trash, garbage, refuse and waste shall be removed
therefrom at the Tenant’s expense, and the Tenant will comply with all local,
county, state and federal regulations in connection therewith. The Tenant
further agrees that if the above-mentioned trash, garbage, refuse and waste are
not removed, the Landlord, after a reasonable length of time, may have the same
removed and charge the expense thus incurred to the Tenant as additional rent.
The Tenant agrees that the Tenant has taken the Premises in its present
condition (after occupancy permit has been issued for the proposed improvements
on Exhibit B) and agrees to do all things necessary at Tenant’s own expense to
maintain the interior space of said Premises at all times, and to keep the
Premises attractive, and all windows and window display areas, clean and neat.

 

2



--------------------------------------------------------------------------------

12. TENANT’S IMPROVEMENTS. Tenant shall not paint or deface the Premises, or
make any alterations, additions or improvements, except as described in Exhibit
B & Schedule 1, without on each occasion obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld. Unless otherwise
agreed in writing, all alterations, additions and improvements shall become the
property of Landlord and shall remain on the Premises at the expiration or
termination of this Lease (except those which are “trade dress” and specific to
the Tenant); provided, however, that Landlord, at its option, may require Tenant
to remove any such alterations, additions or improvements and restore the
Premises to its former condition. All alterations, additions or improvements
shall be done in a good workmanlike manner.

 

13. PROHIBITION OF LIENS. Tenant is not an agent of Landlord and shall have no
right or authority to do any act, or make any contract, which may create or be
the basis for any lien on the Property and without the prior written consent of
the Landlord. Tenant shall not permit any encumbrance to be placed of record
against the fee interest of the Landlord. Tenant agrees that in the event any
such encumbrance does attach to the Property, the Tenant shall pay and discharge
the same in full and shall not permit any action to proceed to enforce the lien.
Upon request of Landlord, Tenant shall post a bond to remove any encumbrances
from the Property and thereafter contest such enforcement proceedings.
Notwithstanding the foregoing, Landlord agrees that Tenant may pledge this lease
agreement as collateral security for a loan or pledge its furniture or equipment
therefore and Landlord agrees to promptly subordinate or release any lien it has
for such furniture or equipment.

 

14. QUIET ENJOYMENT. By paying the rent and observing all the agreements, terms
and conditions herein, Tenant shall peaceably and quietly have, hold and enjoy
the Premises during the term of this Lease and any extension or renewal, subject
to the provisions hereof.

 

15. ACCESS. Landlord and its agents may enter the Premises at all reasonable
times after giving reasonable prior written notice to Tenant to conduct
inspections or to show the same to prospective tenants, buyers or lenders.
Landlord may also enter the Premises when the same appear to be abandoned and
for the purpose of placing signs offering the Premises for sale or rent during
the last one hundred and eighty (180) days of the Lease. In an emergency, and as
permitted by law, Landlord may enter the Premises without prior notice to
Tenant: however, Landlord shall make all reasonable attempts to contact Tenant
to notify Tenant of Landlord entering the Premises.

 

16. COMPLIANCE WITH LAWS. Tenant, at its sole expense, shall comply with all
present and future laws, ordinances, regulations and requirements of any
federal, state or local authority relating to Tenant’s use of the Premises.
Tenant shall not make or permit any waste on the Premises, or any nuisance or
use that might interfere with the enjoyment of other tenants or persons in the
general area of the Premises. Tenant shall not commit or permit any act or use
of the Premises, which may cause the cancellation of insurance. Tenant shall
obtain, at its sole expense, any licenses or permits that may be required for
Tenant’s use of the Premises and Landlord shall cooperate.

 

17. ASSIGNMENT AND SUBLETTING. Tenant shall not assign, transfer or encumber
this Lease, nor sublet all or any portion of the Premises, nor permit the
occupation by others, without on each occasion obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld. Consent
of Landlord on any one occasion shall not be deemed a waiver of the necessity
for consent on any other occasion. Notwithstanding any assignment or subletting,
Tenant shall remain primarily liable for the payment of rent and the performance
of all covenants, terms and conditions of this Lease.

 

18. FIRE AND CASUALTY. This Lease will terminate upon a total destruction of the
Premises due to fire or other casualty and rent will be apportioned as of such
date. In the event the Premises are damaged by fire or other casualty so as to
render the Premises unsuitable for the use for which the same are leased, rent
will be abated until Landlord shall have restored the same to substantially
their former condition; provided, however, that if Landlord, in its sole
discretion, elects not to repair such damage, or if such repairs shall not have
been completed within 90 days of said destruction, either party may terminate
this Lease and rent will be apportioned as of the date Premises is rendered
unusable. If this Lease is terminated because of fire or other casualty, the
Landlord shall receive the proceeds from the insurance

 

3



--------------------------------------------------------------------------------

policy for the building and the list of equipment and fixtures as described in
Attachment A. Tenant shall be responsible for its own insurance coverage its
leasehold improvements to the premises, its furniture, fixtures and equipment

 

19. CONDEMNATION. If the entire Premises is acquired or condemned by the power
of eminent domain by any public or other authority, then this Lease will
terminate upon the date such taking becomes effective. Rent and other payments
will be apportioned as of such date. If any part of the Premises is so acquired
or condemned so as to render the Premises unsuitable for the use for which the
same are leased, then either party upon thirty days written notice to the other
may terminate this Lease. Rent and other payments will be apportioned between
the parties as of the date of termination. If this Lease is not so terminated,
then rent and other payments will be abated according to the nature and extent
of the area taken. All damages awarded for such taking shall belong to and are
the exclusive property of Landlord. Tenant agrees to sign such further
instruments of assignment as Landlord may reasonably request to accomplish the
foregoing.

 

20. LOSS OR DAMAGE. Landlord shall not be liable for any loss, damage or theft
of any property of Tenant or others kept or stored in or about the Premises.
Tenant acknowledges that it is Tenant’s responsibility to insure its own
property and improvements.

 

21. INDEMNIFICATION. (a) Tenant shall indemnify and hold Landlord harmless from
any and all claims, loss, damages, liens, expenses, including reasonable
attorney’s fees, and liabilities of whatever nature, arising out of or relating
to (i) any default by Tenant in the performance or observance of any covenant,
term or condition of this Lease, (ii) loss or damage to any property or injury
or death to Tenant or any person occurring on or about the Premises due to any
cause and (iii) Tenant’s use and occupancy of the Premises.

 

22. DEFAULT. Tenant shall be in default of this Lease upon the occurrence of any
one of the following events:

 

(a) failure to pay any installment of rent or any other amount required herein
which shall continue for ten days (10) days after the same is due, provided
Landlord has notified Tenant in writing;

 

(b) failure to perform or observe any other covenant, term or condition of this
Lease which shall not be corrected within thirty (30) days after written notice
from Landlord, provided that cure is susceptible and, if not, then for such
additional period of time is reasonable;

 

(c) abandonment or cessation of business operations at the Premises by Tenant:

 

(d) any misrepresentation or omission of or on behalf of Tenant made to Landlord
in connection with this Lease;

 

(e) the taking of the leasehold created hereby on execution or by other process
of law;

 

(f) insolvency or failure of Tenant or any guarantor to generally pay its debts
as they become due;

 

(g) assignment for the benefit of creditors of, or appointment of a receiver or
other officer for, all or any part of Tenant’s or any guarantor’s property; or

 

(h) adjudication of bankruptcy, or filing of a petition under any bankruptcy or
debtor’s relief law by or against Tenant or any guarantor and

 

(i) If Tenant fails to perform any material non-monetary obligation under this
Lease two or more times within any twelve (12) month period.

 

23. REMEDIES OF LANDLORD. (a) Upon any default by Tenant, Landlord may, at its
option, terminate this Lease and/or commence eviction proceedings in accordance
with the laws of Virginia. Upon any such default, Landlord shall also have the
right to enter upon the Premises or any part thereof, without demand or notice,
and repossess the same and expel Tenant and any other occupants and their
effects, either with or without terminating this Lease. No entry shall subject
Landlord to any liability for trespass or damages. Upon any entry or
termination, Landlord agrees to use reasonable efforts to relet the Premises on
Tenant’s behalf or otherwise, for such term and rent as Landlord may determine
which are commercially reasonable. No act or failure to act by Landlord shall
waive any remedies which Landlord may have for arrears of rent or breach of
covenant or release Tenant from any liability whatsoever.

 

4



--------------------------------------------------------------------------------

(b) Upon any termination or entry as described above, Tenant shall indemnify
Landlord against all loss of rents and other amounts which Landlord may incur
over the remainder of the term in addition to paying all overdue rent and other
payments. At Landlord’s election, Tenant shall pay to Landlord an amount equal
to the excess of the rent and other payments hereunder for the remainder of the
term over the fair rental value of the Premises over the same period. Tenant
shall also pay to Landlord all customary and reasonable costs and expenses
incurred by Landlord by reason of Tenant’s default including, without
limitation, attorney’s fees, costs of regaining possession and reletting the
Premises, broker’s fees, storage fees and repairing and cleaning costs, etc. If
Landlord exercises its rights under this paragraph and elects not to terminate
the Lease, it may from time to time, make such alterations and repairs as
necessary in order to relet the Premises, and thereafter relet the Premises or
any part thereof for such rent and upon such terms and conditions as Landlord
may determine advisable in its sole discretion. All rentals and other sums
received by Landlord from reletting shall be applied, first, to the payment of
any related costs and expenses; second, to the payment of any indebtedness other
than rent due hereunder from Tenant to Landlord; third, to the payment of rent
due and unpaid hereunder; and the residue, if any, shall be applied in payment
of the current month’s rent. If such rentals and other sums are less than the
amounts due pursuant to the foregoing schedule for application of proceeds,
Tenant shall pay such deficiency to Landlord monthly; if such rentals and other
sums shall be more, Tenant shall have no right to, and shall receive no credit
for, the excess. Any damage or loss of rent sustained by Landlord may be
recovered at the time of the reletting or termination, in a single action or in
separate actions, from time to time, as said loss of rents or damages shall
accrue, or in a single proceeding deferred until the expiration of the Lease
Term (in which event Tenant hereby agrees that the cause of action shall not be
deemed to have accrued until the date of expiration of said Lease Term).

 

(c.) In addition to the other remedies provided in this Lease, and anything
contained herein to the contrary notwithstanding, Landlord shall (i) be entitled
to restraint by injunction of any violation of this Lease, and (ii) have a right
of distraint for rent and a lien on all of Tenant’s furniture, trade fixtures
and equipment in the Premises, as security for rent, providing such costs, fees
and expenses are direct and reasonable.

 

(d.) Tenant and Landlord each hereby waive all right to trial by jury in any
matter arising out of or in any way connected with this Lease.

 

24. NO WAIVER. The failure of Landlord or Tenant to require strict performance
by the other of any covenant, term or condition of this Lease is not a waiver
for the future of any breach of the same or any other covenant, term or
condition herein. Landlord’s acceptance of rent is not a waiver of any breach by
Tenant.

 

25. REMEDIES CUMULATIVE. To the extent permitted by law, the rights and remedies
of Landlord herein are cumulative, and the exercise of any one of them will not
be deemed to be in exclusion of any other. The rights and remedies herein are in
addition to any other rights and remedies available to Landlord at law or
equity.

 

26. RIGHT TO CURE OTHER’S DEFAULT. If Tenant fails to perform any covenant, term
or condition of this Lease, the Landlord may, after giving reasonable notice,
perform such covenant, term or condition and expend whatever sums may be
necessary. All sums expended, five percent (5%) penalty and Ten per cent (10%)
interest per annum on unpaid amount shall be repaid on written demand. This
performance shall not waive any rights or remedies that either party may have
against the other for such default.

 

27. SUBORDINATION OF LEASE. This Lease is subject and subordinate to all present
and future mortgages, trust deeds and other security instruments that may be
placed on the Premises; provided that for so long as Tenant is not then in
default of this Lease, no foreclosure, sale, assignment of ownership to another
entity, which Landlord shall have the right to do in its sole discretion without
the authority of the Tenant, or similar proceeding will terminate this Lease or
impair any of Tenant’s rights. In the event of any such proceeding, Tenant shall
attorn to the new owner and accept such successor as the new Landlord under this
Lease. Although no further act by Tenant is necessary to accomplish the above,
Tenant agrees to sign any instruments, including but not limited to estoppel
certificate(s), and other instruments evidencing this subordination and
attornment as Landlord may reasonably request. Landlord agrees to use its best
efforts to

 

5



--------------------------------------------------------------------------------

obtain a subordination and nondisturbance agreement from the current and future
lenders which receive as collateral, the Property or the Premises.

 

28. UNAVOIDABLE DELAYS. Neither party will be liable for any delay or failure in
the performance of any of its obligations herein when due to labor disputes,
inability to obtain materials or services, wars, governmental laws or
restrictions, weather, acts of God, or any other cause beyond the reasonable
control of such party; provided, however, that this section shall not excuse
Tenant from the prompt payment of rent or any other amount due herein.

 

29. SURRENDER AND HOLDING OVER. No surrender of the Premises or this Lease shall
be effective unless accepted in writing by Landlord. At the expiration or sooner
termination of this Lease, Tenant will remove its effects and peaceably deliver
possession of the Premises to Landlord in good repair and condition ordinary
wear and tear excepted Any property left on the Premises after Tenant vacates or
abandons the Premises shall be deemed abandoned and Landlord may remove, store
and/or dispose of the same as it sees fit, subject to applicable law. If Tenant
holds over beyond the expiration or termination of this Lease and rent is
accepted by Landlord, a month to month tenancy only shall be created which will
otherwise be governed by the terms and conditions of this Lease. Nothing in this
section shall be construed as a consent to any holding over by Tenant.

 

30. SIGNAGE. Tenant shall have the right to install a sign, subject to
Landlord’s written approval, at Tenant’s expense on the Premises as long as such
sign is permitted by Town of Warrenton and the Town of Warrenton Architectural
Review Board (ARB). If Landlord’s signature is required on application(s) for
said signs. Landlord shall cooperate in obtaining such signage.

 

31. LIMITED LIABILITY. It is expressly agreed that neither Landlord nor any
individual, partner, shareholder or member comprising Landlord shall be
personally liable under this Lease. In the event Landlord breaches any provision
of this Lease, Tenant will look solely to the equity, if any, of Landlord in the
Premises to satisfy its claims and remedies, and Landlord’s liability shall not
exceed such equity interest.

 

32. NOTICES. All notices and communications under this Lease shall be in writing
and shall be deemed to be properly given when delivered personally or sent by
certified mail, return receipt requested, to Landlord: Corinth Investments. LLC;
7392 Ironwood Lane; Warrenton, Virginia 20186 or to Tenant: 1601 Washington
Plaza, Reston, Va. 20190 or to such other address as either party may specify in
writing to the other.

 

33. ENTIRE AGREEMENT. The parties acknowledge that they have read and understand
the terms of this Lease. This Lease contains the entire agreement and
understanding between the parties regarding the Premises and is subject to no
agreements, conditions or representations that are not expressly set forth
herein. This Lease may only be amended in writing and signed by both Landlord
and Tenant.

 

34. INVALID PROVISION. If any provision of this Lease shall be invalid or
unenforceable, the remaining provisions shall remain in full force and effect.

 

35. CAPTIONS. The captions in this Lease are inserted only for convenience and
in no way construe or interpret the provisions hereof or affect their scope or
intent.

 

36. PARTIES BOUND. This Lease shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns. Provided, however, that if Landlord sells the Premises,
Landlord shall be released from all liabilities under this Lease. The purchaser,
as successor landlord, shall be deemed to have assumed all of the obligations
and liabilities of Landlord under this Lease.

 

37. RIDERS. The riders and exhibits, if any, attached hereto and initialed by
the parties are made a part of this Lease.

 

6



--------------------------------------------------------------------------------

38. BUILD-OUT OF PREMISES: The improvements to the Premises that will be
completed by the Landlord prior to occupancy will be as follows:

 

Included in Lease:

 

  1. Service (200 amp 3 phase)

 

  2. Electrical – tenant’s responsibility

 

  3. Plumbing – one shared A.D.A. bathroom (sink and toilet) and one additional
bathroom as shown for the use of the rear space

 

  4. Phone – (phone system by tenant)

 

  5. Flooring – Hardwood flooring

 

  6. Drywall – 5/8 D-walls and primed ready for final coat of paint

 

  7. Ceiling – “As Is” height

 

  8. Framing – (D-walls – metal or wood studs)

 

  9. HVAC – Tenant’s responsibility; Landlord will provide HVAC to Premises

 

  10. Lights – Tenant’s responsibility: outlets provided in ceiling

 

  11. Electrical – wiring per code

 

  12. Tenant will be allocated a reserved parking area for three (3) vehicles in
the rear of the site. Location of parking area will be determined by the
Landlord.

 

At Tenant’s expense from the allowance outlined in Exhibit B - Workletter.
Tenant shall have the right to do the following subject to the Landlord’s
approval:

 

1. add an additional bathroom next to the bathroom shown on a certain “FIRST
FLOOR PLAN” dated 06-24-03 done by James F. Tucker and being part of the “1867
SQUARE FEET RENTABLE”.

 

2. remove the raised area adjacent to the windows fronting on Main St. replace
the window adjacent to the door entering from Main St. and install another
entrance/door leading to an ATM machine in the general area of said “raised
area”,

 

3. add a lunch room/area adjacent to the “additional bathroom as described in
1.,

 

4. add signage to the rear and front of the building as allowed by the Town of
Warrenton’

 

5. make the rear entrance leading to the stairway a private and exclusive
entrance and use of the stairway for the Tenant only,

 

6. remove the existing door leading to the common bathroom servicing the front
two spaces and close said doorway with a wall and

 

7. install security systems as deemed necessary by Tenant.

 

39. BROKERAGE and AGENCY DISCLOSURE. Tenant warrants and represents that there
was no broker or agent on Tenant’s behalf instrumental in consummating this
Lease and that no conversations or prior negotiations were had by Tenant with
any broker or agent other than C.L. Anthon Realty which represented the Tenant
and CRES Inc. which has represented the Landlord in this transaction. Tenant
shall indemnify and hold Landlord harmless against any claims for brokerage or
other commissions arising by reason of a breach of the aforesaid representation
and warranty.

 

40. ADDITIONAL PROVISIONS. This Lease is contingent for up to sixty (60) days
from the date of ratification upon the Office Of The Controller Of The Currency
(OCC) approving Millennium Bank locating at the subject Premises.

 

7



--------------------------------------------------------------------------------

LANDLORD         By:                    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

Date

 

TENANT: Millennium Bank         By:        

/s/ Illegible

     

1/22/04

--------------------------------------------------------------------------------

       

Illegible

     

Date

 

8



--------------------------------------------------------------------------------

EXHIBIT A-1

 

[GRAPHIC]

 



--------------------------------------------------------------------------------

EXHIBIT A-2

 

[GRAPHIC]

 



--------------------------------------------------------------------------------

Lease Agreement Dated     /     /      between Corinth Investments, LLC
(“Landlord”), and Millennium Bank (“Tenant”)

 

GUARANTY

 

To induce the Landlord to enter into a lease with the Tenant regarding the
Premises and in consideration of the Landlord doing so, the undersigned jointly
and severally, as primary obligors, guarantee to the Landlord and any assigns
the payment promptly when due of every rental payment thereunder and all other
obligations of the Tenant thereunder if the Tenant defaults in any payment of
any rental payment at its due date or in any other manner, without first
requiring the Landlord to proceed against the Tenant. The undersigned waive
notice of acceptance hereof and of defaults under the Lease and consent that the
Landlord may, without affecting the undersigned’s liability, compromise or
release, by operation of law or otherwise, any rights against and grant
extensions of time of payment to the Tenant and other obligors. If the
undersigned default on any obligation under this guaranty and the Landlord
refers the matter to an attorney for collection, the undersigned shall also be
liable to and pay the Landlord’s reasonable attorney’s fees, costs and
disbursements.

 

Witness the following signatures:

 

                           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

               

Date

                           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

               

Date

 

State of                             

 

County of                             

 

The foregoing instrument was acknowledged before me this      day of
                    , Year                     

 

 

--------------------------------------------------------------------------------

Notary Public

 

My commission expires:

 

11



--------------------------------------------------------------------------------

Lease Agreement Dated     /     /      between Corinth Investments, LLC
(“Landlord”), and Millennium Bank (“Tenant”)

 

RULES AND REGULATIONS

 

(1) All deliveries of merchandise, equipment and supplies to the Premises shall
be made during Tenant’s normal business hours in the areas, and through the
entrances, designated for such purpose by the Landlord.

 

(2) Unless the Tenant has contracted with the Landlord for janitorial service
for the Leased Premises, the Tenant shall be responsible for the removal of any
refuse resulting from the Tenant’s use of the Leased Premises. All refuse shall
be placed in the dumpster designated by the Landlord.

 

(3) No aerial shall be erected on the roof or exterior walls of the Leased
Premises or in or near the Leased Premises without the prior written consent of
the Landlord. Any aerial so installed without such written consent shall be
subject to removal at any time without notice.

 

(4) No loudspeakers or similar devices shall be used in, on or about the Leased
Premises without the prior written consent of the Landlord which shall not be
unreasonably withheld.

 

(5) The sidewalks, entrances, corridors and other common areas in and about the
Building shall not be obstructed or encumbered by the Tenant or used for any
purpose other than ingress and egress to and from the Premises.

 

(6) The Tenant and its agents and employees shall not park their automobiles in
those portions of the parking area at the Building designated by the Landlord as
“Reserved”.

 

(7) The bathroom and plumbing facilities serving the Leased Premises shall be
used only for such purposes as such facilities are designed. If any such
facilities are misused, the expense of repairing any breakage, stoppage, or
damage shall be borne by the Tenant who, or whose employees, agents or visitors,
shall have caused the same.

 

(8) The Tenant, at its expense, shall keep the Leased Premises free from all
pests and vermin. For this purpose the Tenant, at its expense, shall employ a
pest extermination contractor approved by the Landlord to perform such pest
extermination work in such manner and at such times as the Landlord has evidence
of such pests and vermin.

 

(9) The Tenant shall not burn any trash or garbage of any kind in or in the
vicinity of the Leased Premises or the Building.

 

(10) The Tenant shall not conduct any auction, fire, bankruptcy, or any other
type of sale, except those outlined in Paragraph 7, in or about the Leased
Premises.

 

(11) The Tenant and its agents and employees shall not solicit business or
distribute handbills or other advertising matter in the parking or other common
areas of the Building.

 

(12) The Tenant shall not perform any acts or carry on any practices which might
cause damage to the Leased Premises or create a nuisance or annoyance to other
tenants of the Building.

 

12



--------------------------------------------------------------------------------

(13) No bicycles, vehicles, animals, birds or pets of any kind shall be brought
into or kept in the Leased Premises of the Building except for those outlined on
Addendum 1 following herein.

 

(14) Except for such items as are customarily used in a general business office,
no flammable, combustible or explosive fluid, chemical or substance shall be
brought or kept upon the Leased Premises.

 

(15) Tenant acknowledges that Landlord has prohibited smoking within the
Building. Tenant, its employees, agents and invitees agree to be bound by this
rule and regulation.

 

13



--------------------------------------------------------------------------------

Provided Tenant does not default under the terms of the Lease, Landlord grants
Tenant an allowance (“Improvement Allowance”) not to exceed $16.00 per usable
square feet . Improvement Allowance shall be applied toward any reasonable
expenses incurred by Tenant in connection with the construction of the
Improvements. However, if Tenant does not receive OCC approval for proposed use
as outlined in Paragraph 40 of this Agreement and proceeds with any improvement
to the Premises, such improvements will not be reimbursed to Tenant by Landlord.
Tenant specifically acknowledges and agrees that in the event Tenant requires
assistance from Landlord or any agent or representative of Landlord in
connection with the construction of the Improvements, a portion of the
Improvement Allowance shall be applied toward payment of any cost arising in
connection therewith. Tenant shall submit paid invoices to Landlord within
thirty (30) days of the Commencement Date and, provided Landlord approves same,
Landlord shall reimburse Tenant for the amount shown on the invoices within
thirty (30) days of receipt of such invoices; provided, however, in no event
shall Landlord be obligated to reimburse Tenant for any Improvement related
expenses in excess of the Improvement Allowance. No credit shall be given for
any unused portion of the Improvement Allowance.

 

Any delay by Tenant in timely completing the Final Plans, or any action or
omission by Tenant or anyone claiming by, through or under Tenant which delays
the completion of the Improvements is sometimes referred to as “Tenant Delay”.

 

14